Matter of Bornstein v Steinberg (2022 NY Slip Op 06924)





Matter of Bornstein v Steinberg


2022 NY Slip Op 06924


Decided on December 7, 2022


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 7, 2022
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

COLLEEN D. DUFFY, J.P.
FRANCESCA E. CONNOLLY
PAUL WOOTEN
JANICE A. TAYLOR, JJ.


2020-03338
 (Index No. 502028/13)

[*1]In the Matter of Nathan Bornstein, etc., respondent,
vMorris Steinberg, etc., appellant.


Herrick Feinstein, LLP, New York, NY (Avery S. Mehlman of counsel), for appellant.
Law Office of Joseph J. Schwartz, P.C., Brooklyn, NY, for respondent.

DECISION & ORDER
In a proceeding pursuant to CPLR article 75 to confirm an arbitration award dated May 21, 2012, Morris Steinberg appeals from an order of the Supreme Court, Kings County (Larry D. Martin, J.), dated February 10, 2020. The order denied the motion of Morris Steinberg, in effect, to vacate a judgment of the same court entered September 18, 2019.
ORDERED that the order is affirmed, with costs.
In a proceeding to confirm an arbitration award, this Court held, in a prior appeal (see Matter of Bornstein v Steinberg, 175 AD3d 605, 606), that the arbitration award was final and definite in that it determined that the appellant, Morris Steinberg, owed the fixed sum of $2,011,381 to Nathan Bornstein. The Clerk of the Supreme Court thereafter entered a judgment in favor of Bornstein and against the appellant, in the principal sum of $2,011,381. The appellant moved, in effect, to vacate the judgment. The Supreme Court denied the motion, and this appeal ensued. We affirm.
Here, contrary to the appellant's argument, the judgment was not inconsistent with the arbitration award. The judgment accurately conveyed the determination in the arbitration award that the appellant owed the fixed sum of $2,011,381 to Bornstein (see CPLR 5011; Matter of Bornstein, 175 AD3d at 606). The appellant's contention that the judgment omitted information about conditions concerning payment of the arbitration award is without merit.
The appellant's remaining contention is improperly raised for the first time on appeal.
DUFFY, J.P., CONNOLLY, WOOTEN and TAYLOR, JJ., concur.
ENTER:
Maria T. Fasulo
Clerk of the Court